Title: Thomas Jefferson to Benjamin Rush, 6 March 1813
From: Jefferson, Thomas
To: Rush, Benjamin


          Dear Sir Monticello Mar. 6. 13.
          I recieved some time ago a letter signed ‘James Carver,’ proposing that myself, and my friends in this quarter should subscribe & forward a sum of money towards the expences of his voyage to London & maintenance there, while going thro’ a course of education in their Veterinary school, with a view to his returning to America, and practising the art in Philadelphia. the name, person & character of the writer were equally unknown to me, and unauthenticated, but as self-declared in the letter. I supposed him an Englishman from the style in which he spoke of ‘his majesty’ and because an American, without offence to the laws, could not now be going, nor be sent by private individuals, to England. the scheme did not appear to me either the shortest or surest way of going to work to accomplish the object. because if the Veterinary institution there be of the celebrity he described, it must already have produced subjects prepared for entering into practice, and disposed to come to a good position, claiming nothing till they should enter into function, or not more than their passage.I did not recieve the letter until the day had elapsed on which the w vessel was to depart wherein he had taken his passage: and his desire that the answer should go thro’ you, is my only authority for troubling you with this, addressed too to you, whom I know, love & revere, and not to him, who, for any evidence I have but from himself, may be a zealous son of science, or an adventurer wanting money to carry him to London. I know nothing of the Veterinary institution of London, yet have no doubt it merits the high character he ascribes to it. it is a nation which possesses many learned men. I knew well the veterinary school of Paris, of long standing, and saw many of it’s publications during my residence there. they were classically written, announced a want of nothing but certainty as to their facts, which granted, their hypotheses were learned & plausible. the coach-horses of the rich of Paris were availed of the institution; but the farmers, even of the neighborhood could not afford to call a Veterinary Doctor to their plough horses in the country, or to send them to a livery stable to be attended in the city. on the whole I was not a convert to the utility of the Institution. you know I am so to that of medicine, even in human complaints, but in a limited degree. that there are certain diseases of the human body, so distinctly pronounced by well articulated symptoms, and recurring so often, as not to be mistaken, wherein experience has proved that certain substances applied, will restore order, I cannot doubt. such are Kinkina in intermittents, Mercury in Syphilis, Castor oil in dysentery Etc. and so far I go with the Physicians. but there are also a great mass of indistinct diseases, presenting themselves under no form clearly characterised, nor exactly recognised as having occurred before, and to which of course the application of no particular substance can be known to have been made, nor it’s effect on the case experienced. these may be called unknown cases, and they may in time be lessened by the progress of observation & experiment. observing that there are in the constitution of the animal system some means provided unknown to us which have a tendency to restore order, when disturbed by accident, called by physicians the vis medicatrix naturae, I think it safer to trust to this power, in the unknown cases, than to uncertain conjectures, built on the ever-changing hypothetical systems of medecine. now in the Veterinary department, all are unknown cases. man can tell his physician the seat of his pain, it’s nature, history, and sometimes it’s cause, and can  follow his directions for the curative process. but the poor dumb horse cannot signify where his pain is, what it is, or when or whence it came, and resists all process for it’s cure. if in the case of man then the benefit of medical interference in such cases m admits of question, what must it be in that of the horse? and to what narrow limits is the real importance of the veterinary art reduced? when a boy I knew a Doctr Seymour, neighbor to our famous botanist Clayton who imagined he could cure the diseases of his tobacco plants. he bled some, administered lotions to others, sprinkled powders on a third class, and so on. they only withered & perished the faster.I am sensible of the presumption of hazarding an opinion to you on a subject whereon you are so much better qualified for decision, both by reading and experience. but our opinions are not voluntary. every man’s own reason must be his oracle. and I only express mine to explain why I did not comply with mr Carver’s request, and to give you a further proof that there are no bounds to my confidence in your indulgence in matters of opinion.
           Mr Adams & myself are in habitual correspondence. I owe him a letter at this time, and shall pay the debt as soon as I have something to write about. for with the commonplace topic of politics, we do not meddle. when there are so many others on which we agree why should we introduce the only one on which we differ? besides the pleasure which our naval successes have given to every honest patriot, his must be peculiar, because a navy has always been his hobby horse. a little further time will shew whether his ideas have been premature, and whether the little we can oppose on that element to the omnipotence of our enemy there, would lessen the losses of the war, or contribute to shorten it’s duration, the legitimate object of every measure. on the land indeed we have been most unfortunate. so wretched a succession of generals never before destroyed the fairest expectations of a nation, counting on the bravery of its citizens, which has proved itself on all these trials. our first object must now be the recov vindication of our character in the field; after that, peace, with the liberum mare, personal inviolability there, and ouster from this continent of the incendiaries of savages. God send us these good things, and to you health and life here, till you wish to awake to it in another state of being.
          
            Th:
            Jefferson
        